MEMORANDUM **
Jose Aponte-Rodriguez pleaded guilty to unlawful possession and distribution of cocaine and heroin. On appeal, he seeks to challenge his sentence, arguing that the district court incorrectly calculated his criminal history. We conclude, however, that Aponte-Rodriguez waived his right to appeal his sentence. Accordingly, we dismiss the appeal.
DISCUSSION
There is no dispute that Aponte-Rodriguez agreed to waive appellate review in exchange for a reduced sentence. See United States v. Portillo-Cano, 192 F.3d 1246, 1249 (9th Cir.1999) (noting that defendant may waive the right to appeal a criminal sentence). Such waivers are effective even when the defendant seeks “to appeal a sentence imposed as a result of an incorrect application of the sentencing guidelines .... ” See United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998). Aponte-Rodriguez argues, however, that his waiver was invalidated by the sentencing court’s statement that he had a right to appeal the sentence. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir. 1995). We disagree. The record indicates that the government objected to the court’s statements and the court clarified itself by noting that “the plea agreement may affect his appeal rights ....” In such circumstances, we enforce the waiver and dismiss the appeal. See United States v. *716Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir.1998); United States v. Schuman, 127 F.3d 815, 817 (9th Cir.1997). Accordingly, the appeal is dismissed. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999) (noting that effective waiver of appeal deprives appellate court of jurisdiction).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.